Name: COMMISSION REGULATION (EC) No 232/96 of 7 February 1996 amending Regulation (EC) No 51/96 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy;  economic policy
 Date Published: nan

 8 . 2. 96 I EN Official Journal of the European Communities No L 30/35 COMMISSION REGULATION (EC) No 232/96 of 7 February 1996 amending Regulation (EC) No 51/96 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 51 /96 (3) issued an invitation to tender for the supply, as food aid, of 2 707 tonnes of cereals ; whereas some of the conditions specified in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 For lots B, C and D, point 10 of the Annex to Regulation (EC) No 51 /96 is replaced by the following : ' 10 . Packaging and marking (8) (9) (") : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA(2)(c) and IIA (3)) Markings in English (C) and French (B and D)'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. h) OJ No L 11 , 16. 1 . 1996, p. 1 .